Exhibit 10.1


 
LOAN MODIFICATION AGREEMENT
 
This LOAN MODIFICATION AGREEMENT (the “Modification”) is entered into as of
March 29, 2012, by and between the lender(s) (“Lender”) listed on the Loan
Schedule attached as Exhibit A (the “Loan Schedule”) and the borrower(s) and
guarantor(s) listed on the Loan Schedule.  References in this Modification to
“Lender”, “Borrower”, and “Guarantor” shall be construed to mean and refer to
each Lender, each Borrower, and each Guarantor, respectively, listed on the Loan
Schedule.
 
PRELIMINARY STATEMENT
 
A. In connection with the loans described on the Loan Schedule (each, a “Loan”),
Borrower has entered into one or more loan agreements with Lender (each such
loan agreement, as previously amended, restated, supplemented, extended or
renewed, a “Loan Agreement”).  The Loan Agreements, the promissory notes
evidencing each Loan, and the other documents and instruments currently
evidencing and securing each Loan (all as previously amended, restated,
supplemented, extended or renewed) are referred to collectively as the “Current
Loan Documents.”  The Current Loan Documents, as modified by this Modification,
are referred to as the “Loan Documents.”  Except as otherwise specifically
stated in this Modification, (1) references in the Current Loan Documents and
this Modification to the “Loan Documents,” or any of them, shall be deemed to be
a reference to such Loan Documents, as modified by this Modification; (2)
references in this Modification to “Loan” are to each such Loan; and (3)
references to “Loan Agreement” are to each such Loan Agreement.
 
B. Borrower has requested that Lender modify the Current Loan Documents as
provided in this Modification and Lender is willing to do so, subject to the
terms and conditions set forth in this Modification.
 
C. Capitalized terms used in this Modification and not otherwise defined in this
Modification shall have the meanings given to those terms in the Current Loan
Documents.
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1. Preliminary Statement and Loan Schedule.  Borrower acknowledges the accuracy
of the Preliminary Statement and the parties agree that the Preliminary
Statement is a part of this Modification.  Borrower also acknowledges and agrees
that the information set forth on the Loan Schedule is complete and correct.
 
2. Definitions.  As used in this Modification, the following terms are defined
as follows:
 
“Adjusted Principal Payments” means with respect to each Release Loan, a
calculated regular monthly payment of principal and interest determined by
Lender based upon (a) the outstanding principal balance of the Release Loan as
of the date of the determination; (b) the interest rate applicable to the
Release Loan as of the date of determination and (c) the remainder of the
original amortization period applicable to the Release Loan.  For avoidance of
doubt, (i) any such calculated reamortization shall be made consistent with the
original amortization schedule of the applicable Release Loan and shall not
require that such calculation be based on the full amortization of such Loan
over the remaining term and (ii) the foregoing calculation of the Adjusted
Principal Payments is solely for the purpose of calculating the regular payments
of principal and interest due on Release Loans in connection with the fixed
charge coverage ratios pursuant to Sections 4(d) and 4(e) in order to reflect
the effect of prepayments that would not otherwise result in a reamortization
and shall not result in a change or reamortization of any payments actually due
with respect to any Loan.
 
“Annualized Basis” means the determination of projected Operating Lease Expense,
Adjusted Principal Payments, other scheduled principal payments, interest
expense, and Capital Lease expense for an upcoming 12 month period, by (a)
taking the current scheduled Operating Lease payment, Adjusted Principal
Payments (in the case of Release Loans), other principal and interest payments
(in the case of Loans that are not Release Loans and other Indebtedness included
in such computation), and Capital Lease payments in each case as in effect for
the first month of such 12 month period and multiplying each such amount by 12,
and (b) in the case of non-amortizing Indebtedness (including for example,
revolving credit facilities) taking the current principal balance thereof as of
the date of determination multiplied by the current annual interest rate
applicable to such Indebtedness; provided, however, (i) in the case of revolving
credit facilities so long as Borrower provides Lender with evidence reasonably
satisfactory to Lender regarding the interest actually paid on such revolving
indebtedness for the prior 12 month period, such actual interest expense will be
used to calculate the applicable fixed charge coverage ratio; and (ii) in the
case of a new hotel property that as of the date of determination of annualized
principal and interest payments has been open for operation for less than 12
consecutive months, in lieu of clause (b) above, annualized principal payments
on Indebtedness that finances the acquisition or development of such hotel
property shall be determined by taking the current scheduled principal and
interest payment on such loan and multiplying such current payment by the number
of months that such new hotel site has actually been owned, opened and operating
(as determined by Lender).
 
“Capital Lease” means any lease or similar arrangement that is classified as a
capital lease pursuant to GAAP.
 
“Collateral” means all real and personal property, tangible and intangible, as
to which Lender is granted a Lien pursuant to any of the Loan Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of Lender, with references to the Collateral to include all or any portion of or
interest in any of the Collateral.
 
“Collateral Table” means the table describing the Collateral attached hereto as
Exhibit C.
 
“Control” and “Controlled” means possession of either (a) the power to vote, or
the beneficial ownership of, 10% or more of any class of voting securities (or
other ownership interests) of such Person; or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
 
“Credit Party” and “Credit Parties” means Borrower, each Guarantor, and each
other individual or entity that executes this Modification or that is or may
become a party to or bound by any Loan Document, other than Lender.
 
“Default” means any Event of Default and any event, occurrence, or circumstance
that, with the passage of time or the giving of notice or both, would become an
Event of Default.
 
“Event of Default” means any event, occurrence, or circumstance that is an Event
of Default pursuant to the terms of any of the Loan Documents.
 
“Existing Defaults” means the ownership by TRS of certain personal property
located at the Sites.
 
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board and in such other statements by such other entity as may be in
general use by significant segments of the accounting profession that are
applicable to the circumstances as of the date of determination.
 
“Indebtedness” means, without duplication, all of the following, whether or not
matured:  (a) indebtedness for borrowed money, including the outstanding
balances of any revolving lines of credit; (b) obligations evidenced by bonds,
debentures, notes, or similar instruments; (c) reimbursement and other
obligations with respect to letters of credit and acceptances; (d) obligations
representing the deferred purchase price of property or services; (e)
obligations created or arising under any conditional sale or other title
retention agreement; (f) obligations with respect to Capital Leases; and (g) any
other obligation for borrowed money or other financial accommodation (direct or
contingent), whether evidenced by a note, instrument, guaranty or other writing
and whether contingent, unliquidated or disputed.
 
“Lender Party” and “Lender Parties” means Lender, each Lender affiliate, and
each director, officer, employee, agent, representative, attorney, accountant,
adviser, and consultant of or to Lender or any such affiliate.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest, including purchase money security interests, and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Material Adverse Effect” means any fact, event, circumstance or other effect,
whether foreseeable or unforeseeable, that alone or in combination with other
facts, events, circumstances, or effects occurring or existing concurrently with
such fact, event, circumstance, or effect results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or assets of any Credit Party; (b) the ability of any Credit Party to perform
its Obligations under any Loan Document; (c) the validity or enforceability of
any Loan Document or the rights and remedies of Lender under any Loan Document;
or (d) the Collateral, Lender’s Liens in the Collateral, or the priority of such
Liens.
 
“Net Sales Proceeds” means, with respect to Release Collateral, the gross sales
price of the Release Collateral set forth in the purchase contract for such
Release Collateral, less (a) customary tax and assessment prorations, (b)
reasonable and customary brokerage commissions paid to third party brokers, (c)
reasonable and customary closing costs, and (d) if applicable, a fee (not to
exceed $25,000, regardless of the actual amount thereof) payable to HLC Hotels,
Inc. (Masters Inns Sites) and Strand Development Company, LLC (Savannah Suites
Sites) for termination of the management agreement for the Release Collateral.
 
“Parent” means Supertel Hospitality, Inc., a Virginia corporation.
 
“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description (including for
the payment of money), owing by such Credit Party to Lender or any of its
Affiliates arising out of, under, or in connection with any Loan Document,
whether direct or indirect, absolute or contingent, due or to become due,
liquidated or not, now existing or hereafter arising, however acquired, and
whether or not evidenced by any instrument.
 
“Operating Lease Expenses” means all rent, including any percentage rent (but
excluding from “rent” any taxes, insurance, common area maintenance, or other
similar charges even if denominated as “rent”), incurred by Borrower with
respect to each Lease and with respect to any and all other operating leases or
subleases during the period of determination, all determined in accordance with
GAAP.
 
“REIT Trust” means Supertel Hospitality REIT Trust, a Maryland real estate
investment trust.
 
“Release Loan” means a Loan with respect to which all of the following are true:
(a) a prepayment of the Loan has been made in connection with, and as a
condition to, a release of Collateral (including pursuant to Section 4(h)); (b)
such prepayment was made after the effectiveness of this Modification; and (c)
such prepayment did not otherwise result in a reamortization of such Loan or an
adjustment to the amount of regular principal and interest payments on such
Loan.
 
“Required Performance” means that either (i) the unpaid principal balance of the
Loans is less than $20,000,000 or (ii) all of the following are true:  (A) the
Consolidated Pre-Compensation FCCR for Parent and its consolidated Affiliates as
of the last day of the most recent Fiscal Quarter ending prior to the date of
determination is at least 1.20:1.00; (B) the Consolidated Post-Compensation FCCR
of Parent and its consolidated Affiliates as of the last day of the most recent
Fiscal Quarter ending prior to the date of determination is at least 1.00:1.00;
(C) the Pre-Compensation FCCR (GE Collateral Pool) of Borrower as of the last
day of the most recent Fiscal Quarter ending prior to the date of determination
is at least 1:30:1.00; and (D) the ratio of the principal balance of the Loans
to the appraised value of the Sites is not more than 70% as of the date of
determination.
 
“Site” means each site listed on the Collateral Table, including the buildings
and improvements thereon and rights and privileges appurtenant thereto.  If more
than one site is listed on the Collateral Table, each such additional site will
also be deemed to be a Site and all references in the Loan Documents to Site
shall mean each of the Sites.  The term “Site” includes each owned Site, leased
Site and any other site that now or in the future is designated as a “Site”
pursuant to any Loan Document.
 
“TRS” means TRS Leasing, Inc., a Virginia corporation.
 
3. Loan Balance.  The unpaid principal balance of each Loan as of February 9,
2012 is set forth on Exhibit A.  Lender’s computations, in accordance with the
terms of the Current Loan Documents and this Modification, of interest rates,
monthly principal and interest payments and final payment amounts, and other
amounts due and owing from Borrower to Lender shall be final and conclusive,
absent manifest error.  In furtherance of the foregoing and not by way of
limitation, Borrower acknowledges and agrees to the principal balances set forth
on Exhibit A and Borrower hereby waives any objection to any claimed error or
misstatement in the principal balance, monthly principal and interest payments
or other amounts reflected on Exhibit A.
 
4. Modifications.  In addition to any and all other modifications made by this
Modification, the Current Loan Documents are modified and supplemented as
follows:
 
(a) Maturity Dates.
 
(i) Loan No. 000432169.  The Maturity Date of Loan No. 000432169 (Masters Inn)
is hereby changed from June 1, 2017 to December 31, 2014.
 
(ii) Loan No. 000432039.  The Maturity Date of Loan No. 000432032 (Savannah
Suites Atlanta Pine Street) is hereby changed from March 1, 2017 to December 31,
2014.
 
(iii) Loan No. 000431562.  The Maturity Date of Loan No. 000431562 (6 Savannah
Suites) is hereby changed from September 1, 2016 to December 31, 2014.
 
(b) No Further Obligation to Extend.  For avoidance of doubt, Borrower and
Guarantors acknowledge and agree that any further extensions of maturity dates
of any of the Loans will be subject to Lender’s sole and absolute discretion and
to such fees and other conditions as Lender may require.
 
(c) Mandatory Principal Payment.  In addition to all regularly scheduled
payments of principal and interest, and all other payments required pursuant to
the Loan Documents, on or before December 31, 2012, Borrower shall make a
prepayment of principal to Lender in the amount of $7,000,000. Such prepayment
will be applied by Lender to the Loans as determined by Lender and at Lender’s
sole option and discretion, provided that Borrower acknowledges that such
payment will not be applied to Loan No. 000432169 (Masters Inn), Loan No.
000432039 (Savannah Suites Atlanta Pine Street) and Loan No. 000431562 (6
Savannah Suites).  Any prepayment pursuant to this Section 4(c) shall (i) not
require the payment of any prepayment premium or fee; (ii) be applied to all
payments coming due in respect of the Loans in the reverse order of maturity;
and (iii) not result in a reamortization of payments or other change in any
installment payment amount of any of the Loans.
 
(d) Modification of Financial Covenants (GE Collateral Pool).  From and after
the date that this Modification becomes effective and continuing until all
Obligations under the Loan Documents are fully paid and performed, anything in
the Current Loan Documents to the contrary notwithstanding:
 
(i) Pre-Compensation FCCR (GE Collateral Pool).  Borrower must maintain a
Pre-Compensation FCCR (GE Collateral Pool) for all of the Sites equal to or
greater than the ratio specified below, as measured as of the end of each of
Borrower’s Fiscal Quarters.
 
Fiscal Quarter Ending
Minimum Pre-Compensation FCCR (GE Collateral Pool)
03/31/2012
0.85:1.00
06/30/2012
0.90:1.00
09/30/2012
0.95:1.00
12/31/2012
1.00:1.00
03/31/2013
1.00:1.00
06/30/2013
1.05:1.00
09/30/2013
1.05:1.00
12/31/2013
1.10:1.00
03/31/2014
1.10:1.00
06/30/2014
1.15:1.00
09/30/2014
1.15:1.00
12/31/2014
1.20:1.00
03/31/2015
1.20:1.00
06/30/2015
1.25:1.00
09/30/2015
1.25:1.00
12/31/2015 and thereafter
1.30:1.00



 
“Pre-Compensation FCCR (GE Collateral Pool)” means the ratio, calculated as of
the end of each Fiscal Quarter of Borrower, determined in accordance with GAAP
and calculated in accordance with the Uniform System of Accounts for Hotels, of
(i) with respect to the 12-month period of time immediately preceding the
applicable Fiscal Quarter end, the sum (without duplication) of (A) net income
of the Sites, plus (B) the following amounts with respect to the Sites: interest
expense, income taxes, depreciation, amortization, Operating Lease Expenses
(including ground lease rent expense), and Capital Lease expense, less (C)
non-recurring miscellaneous income, plus (D) non-recurring miscellaneous expense
(as allowed by Lender), and minus (E) 4% of total room revenues with respect to
each Site as an assumed reserve for replacement and 4% of total room revenues
for each Site as an assumed management fee (or actual management fee, if
greater) to (ii) the sum (without duplication) of the following amounts
determined by Lender on an Annualized Basis with respect to the Sites: (A)
Operating Lease Expenses (including ground lease rent expense), (B) scheduled
Adjusted Principal Payments (with respect to Release Loans) and scheduled
principal and interest payments on all other Loans and Indebtedness secured in
whole or in part by a lien on the Site, (C) Capital Lease expense, and (D)
interest expense (excluding non-cash interest expense and amortization of
non-cash financing expenses).
 
(ii) Cure Right.  In lieu of any other provision of the Loan Documents that
grants to any Credit Party the right to cure a Default arising from the
violation of the Pre-Compensation FCCR (GE Collateral Pool) through the addition
or substitution of Collateral or the payment of money (all of which provisions
shall no longer be applicable), if there is a breach of the Pre-Compensation
FCCR (GE Collateral Pool), an Event of Default shall not occur as a result of
such breach if within 30 days after the earlier of notice from Lender or the
occurrence of such breach, Borrower makes a prepayment of the Loans in an amount
sufficient to reduce the principal balance of one or more of the Loan(s) (as
selected by Lender as provided below) to an amount (and taking into account an
adjustment of monthly payment amounts as a result of reamortization of the
reduced Loan amount in equal monthly payments over the remaining term of the
applicable Loan(s)) that would result in compliance with the Pre-Compensation
FCCR (GE Collateral Pool) for the period in question.  For the avoidance of
doubt, any such reamortization shall be made consistent with the original
amortization schedule of the Loan(s) and shall not require that the Loan(s) be
fully amortized over the remaining term.  Lender’s determination of the amount
of any such prepayment and the amount of any reamortized monthly payments shall
be final and conclusive absent manifest error. Lender may determine in its sole
discretion which Loan(s) such prepayment will be applied to and which Loans will
be subject to reamortization.  Any such prepayment will be subject to all
applicable prepayment fees and premiums.  Within five days after request from
Lender, Borrower and the other Credit Parties will execute and deliver to Lender
such modifications of the Loan Documents as Lender may request to evidence the
amount and application of such prepayment and any reamortized monthly payments.
 
(iii) Loan-to-Value.  As of the end of each fiscal quarter set forth below, the
ratio of the unpaid principal balance of the Loan to the Appraised Value of the
Sites shall not be greater than the following:
 
Fiscal Quarter Ending
Maximum Loan-to-Value Ratio
03/31/2012
100.0%
06/30/2012
100.0%
12/31/2012
80.0%
06/30/2013
80.0%
12/31/2013
75.0%
06/30/2014
75.0%
12/31/2014
70.0%
03/31/2015
70.0%
06/30/2015
65.0%
09/30/2015
65.0%
12/31/2015 and thereafter
60.0%



 
As used herein, “Appraised Value” shall mean the “as-is” value of each Site as
determined by Lender based upon Appraisals ordered annually by Lender beginning
January 1, 2012, as adjusted pursuant to “desktop updates” obtained by Lender;
provided, however, with respect to Loan No. 000432169 (Masters Inn), prior to
January 1, 2013, the Appraised Value of each Masters Inn Site will be deemed to
be the minimum Release Price for the Site set forth on Exhibit D.
 
(e) Additional Financial Covenants (Supertel Hospitality, Inc.).  From and after
the date that this Modification becomes effective and continuing until all
Obligations under the Loan Documents are fully paid and performed, anything in
the Current Loan Documents to the contrary notwithstanding:
 
(i) Consolidated Pre-Compensation FCCR. As measured for Parent and its
consolidated Affiliates as of the last day of each Fiscal Quarter, Parent and
its consolidated Affiliates must have a Consolidated Pre-Compensation FCCR equal
to or greater than the ratio stated in the following table:
 
Fiscal Quarter Ending
Minimum Consolidated Pre-Compensation FCCR
03/31/2012
0.95:1.00
06/30/2012
1.00:1.00
09/30/2012
1.05:1.00
12/31/2012
1.10:1.00
03/31/2013
1.10:1.00
06/30/2013
1.10:1.00
09/30/2013
1.10:1.00
12/31/2013
1.20:1.00
03/31/2014
1.20:1.00
06/30/2014
1.20:1.00
09/30/2014
1.20:1.00
12/31/2014 and thereafter
1.30:1.00



“Consolidated Pre-Compensation FCCR” means the ratio, calculated as of the end
of each Fiscal Quarter of Parent and its consolidated Affiliates and determined
in accordance with GAAP, of:  (i) with respect to the 12-month period of time
immediately preceding the applicable Fiscal Quarter end, the sum (without
duplication) of (A) net income, interest expense, income taxes, depreciation,
amortization, and Operating Lease Expenses (including ground lease rent
expense), and Capital Lease expense, but less (B) 4% of total room revenues with
respect to each hotel property owned, operated or leased by Parent or any such
Affiliate as an assumed reserve for replacement, and less (C) non-recurring
miscellaneous income and plus (D) non-recurring miscellaneous expense (as
allowed by Lender); to (ii) the sum (without duplication) of the following
amounts determined by Lender on an Annualized Basis, (A) Operating Lease Expense
(including ground lease rent expense) and (B) scheduled Adjusted Principal
Payments (with respect to Release Loans), scheduled principal and interest
payments on long term debt (other than Release Loans), Capital Lease expense,
income taxes (excluding noncash income taxes), and interest expense (excluding
non-cash interest expense and amortization of non-cash financing expenses).
 
(ii)  Consolidated Post-Compensation FCCR. As measured for Parent and its
consolidated Affiliates as of the last day of each Fiscal Quarter, Parent and
its consolidated Affiliates must have a Consolidated Post-Compensation FCCR
equal to or greater than the ratio stated in the following table:
 
Fiscal Quarter Ending
Minimum Consolidated Post-Compensation FCCR
03/31/2012
0.75:1.00
06/30/2012
0.80:1.00
09/30/2012
0.85:1.00
12/31/2012
0.90:1.00
03/31/2013
0.90:1.00
06/30/2013
0.95:1.00
09/30/2013
0.95:1.00
12/31/2013
1.00:1.00
03/31/2014
1.00:1.00
06/30/2014
1.00:1.00
09/30/2014
1.00:1.00
12/31/2014 and thereafter
1.00:1.00



 
“Consolidated Post-Compensation FCCR” means the ratio, calculated as of the end
of each Fiscal Quarter of Parent and its consolidated Affiliates and determined
in accordance with GAAP, of:  (i) with respect to the 12-month period of time
immediately preceding the applicable Fiscal Quarter end, the sum (without
duplication) of (A) net income, interest expense, income taxes, depreciation,
amortization, and Operating Lease Expenses (including ground lease rent
expense), and Capital Lease expense, but less (B) 4% of total room revenues with
respect to each hotel property owned, operated or leased by Parent or any such
Affiliate as an assumed reserve for replacement, and less (C) non-recurring
miscellaneous income, and plus (D) non-recurring miscellaneous expense (as
allowed by Lender) minus (E) increases in officer or shareholder loan
receivables and minus (F) dividends or distributions not otherwise expensed on
the applicable income statement(s); to (ii) the sum (without duplication) of the
following amounts determined by Lender on an Annualized Basis, (A) Operating
Lease Expense (including ground lease rent expense) and (B) scheduled Adjusted
Principal Payments (with respect to Release Loans), scheduled principal and
interest payments on long term debt (other than Release Loans), Capital Lease
expense, income taxes (excluding noncash income taxes), and interest expense
(excluding non-cash interest expense and amortization of non-cash financing
expenses).
 
(iii) Cure Right.  In lieu of any other provision of the Loan Documents that
grants to any Credit Party the right to cure a Default arising from the
violation of the Consolidated Pre-Compensation FCCR or the Consolidated
Post-Compensation FCCR through the addition or substitution of Collateral or the
payment of money (all of which provisions shall no longer be applicable), if
there is a breach of the Consolidated Pre-Compensation FCCR or Consolidated
Post-Compensation FCCR, an Event of Default shall not occur as a result of such
breach if within the earlier of 30 days after notice from Lender or the
occurrence of such breach, Borrower makes a prepayment of the Loans in an amount
sufficient to reduce the principal balance of one or more of the Loan(s) (as
selected by Lender as provided below) to an amount (and taking into account an
adjustment of monthly payment amounts as a result of reamortization of the
reduced Loan amount in equal monthly payments over the remaining term of the
applicable Loan(s)) that would result in compliance with the Consolidated
Pre-Compensation FCCR or Consolidated Post-Compensation FCCR, as applicable, for
the period in question.  For the avoidance of doubt, any such reamortization
shall be made consistent with the original amortization schedule of the Loan(s)
and shall not require that the Loan(s) be fully amortized over the remaining
term.  Lender’s determination of the amount of any such prepayment and the
amount of any reamortized monthly payments shall be final and conclusive absent
manifest error. Lender may determine in its sole discretion which Loan(s) such
prepayment will be applied to and which Loans will be subject to
reamortization.  Any such prepayment will be subject to all applicable
prepayment fees and premiums.  Within five days after request from Lender,
Borrower and the other Credit Parties will execute and deliver to Lender such
modifications of the Loan Documents as Lender may request to evidence the amount
and application of such prepayment and any reamortized monthly payments.
 
(f) Excess Cash Flow and Other Provisions.  For avoidance of doubt, (i) all
provisions of the Loan Documents requiring any Credit Party to pay excess cash
flow to Lender shall remain in full force and effect, (ii) the increases in
interest rates described in that certain Loan Modification Agreement, dated
March 25, 2010 between Lender, Borrower and Guarantor shall remain in effect,
and (iii) as a result of the replacement of existing financial covenants with
the financial covenants in this Modification, any provisions in the Current Loan
Documents that provide for a reduction in interest rates or fees; release,
reduction or termination of guaranties or recourse or other benefits or
concessions to any Credit Party as the result of achieving a particular fixed
charge coverage ratio or other financial performance, shall no longer be
applicable.
 
(g) Financial Reporting.
 
(i) Providing Financial Statements and Other Information.  Within (A) 120 days
after the end of each Fiscal Year of Borrower and Parent (as applicable) and (B)
within 45 days after the end of each Fiscal Quarter of Borrower and Parent (as
applicable) (including the last Fiscal Quarter in each Fiscal Year), Borrower
will deliver or cause to be delivered the following to Lender:  (1) complete
Financial Statements for Borrower, the Sites, and Parent; (2) copies of all
compliance certificates and similar documents provided to the holders of
Material Debt; and (3) such other information (financial or otherwise) as Lender
may reasonably request. Borrower will also deliver to Lender such Financial
Statements of Borrower and each other Credit Party as Lender may request from
time to time to verify compliance with the terms and conditions of this
Agreement and the other Loan Documents, including with any financial covenants
and at any time following the occurrence and during the continuance of a
Default.  “Financial Statements” means, for Borrower and each other applicable
Credit Party, a consolidated and consolidating balance sheet, including (I)
retained earnings, as of the relevant fiscal period, (II) related consolidated
and consolidating profit and loss statements, cash flows (if any), (III) all
related schedules for the fiscal period then ended, together with individual
unit level profit and loss statements for all Sites and, separately, all hotel
concepts owned or operated by Borrower and its Affiliates or licensed to
Borrower or its Affiliates (including on an individual and combined basis as
required by Lender), (IV) a comparison reflecting actual performance and the
budgeted and projected performance for the period in question on a consolidated
basis for Parent and a combined basis for all Sites, and (V) all publicly filed
financial statements, proxies and reports of Parent.  In those cases where a
Credit Party is an individual, such Financial Statements shall also include
statements of assets and liabilities, tax returns, salary information, and such
other information as Lender may reasonably request. “Fiscal Quarter” means any
of the quarterly accounting periods of Borrower or Parent, as applicable, ending
on March 31, June 30, September 30, and December 31 of each calendar
year.  “Fiscal Year” means any of the annual accounting periods of Borrower or
Parent, as applicable, ending on December 31 of each calendar year.
 
(ii) Financial Statement Requirements. All Financial Statements shall be
prepared in accordance with GAAP from period to period (except quarterly
Financial Statements shall not require footnotes or year-end
adjustments).  Quarterly Financial Statements may be company-prepared only;
however, the annual Financial Statements shall have been audited by a certified
public accounting firm reasonably acceptable to Lender.
 
(iii) Budgets and Projections.  Annually, at least 30 days prior to the
beginning of each Fiscal Year, (A) Borrower will deliver to Lender consolidated
budgets and projections for the operation of each Site for the upcoming Fiscal
Year, in form and content reasonably satisfactory to Lender and (B) Parent will
deliver to Lender consolidated budgets and projections for all hotel properties
owned, lease or operated by Parent or its consolidated Affiliates, in form and
content reasonably satisfactory to Lender.
 
(h) Collateral Release.  In lieu of all other provisions of the Loan Documents
with respect to the release or substitution of Collateral (which provisions
shall no longer be applicable), Lender agrees to release its lien on the Sites
identified on Exhibit D (the “Release Collateral”), upon payment to Lender (the
“Release Price”) of the following amount with respect to each Property:
 
(i) Release Price Amount.
 
(A) With respect to Release Collateral operated as a Masters Inn and released
prior to January 1, 2013, the Release Price shall equal the greater of:
 
(1) The greater of (x) all Net Sales Proceeds and (y) 95% of the gross contract
sale price, less a fee (not to exceed $25,000, regardless of whether the actual
amount thereof is greater) payable to HLC Hotels, Inc. (Masters Inns Sites) and
Strand Development Company, LLC (Savannah Suites Sites) for termination of the
management agreement for the Release Collateral; and
 
(2) A minimum Release Price as determined by Lender and set forth on Exhibit D.
 
(B) With respect to (x) Release Collateral operated as a Masters Inn and
released on or after January 1, 2013 and (y) Release Collateral operated as a
Savannah Suites (regardless of when the release occurs), the Release Prices
shall equal the greatest of:
 
(1) The greater of (x) all Net Sales Proceeds and (y) 95% of the gross contract
sale price, less a fee (not to exceed $25,000, regardless of whether the actual
amount thereof is greater) payable to HLC Hotels, Inc. (Masters Inns Sites) and
Strand Development Company, LLC (Savannah Suites Sites) for termination of the
management agreement for the Release Collateral;
 
(2) 95% of the Appraised Value of the Release Collateral being sold as
determined by Lender less the fee (not to exceed $25,000) actually paid for the
termination of the management contract for the Release Collateral; and
 
(3) A minimum Release Price as determined by Lender and set forth on Exhibit D.
 
(ii) Additional Conditions to Releases.  In addition to payment of the Release
Price for each Site described above, Lender’s obligation to release its lien on
any of the Release Collateral shall be subject to satisfaction of the following
conditions precedent:
 
(A) No Default.  No Event of Default or Default shall have occurred and be
continuing both before and after giving effect to the requested Release.
 
(B) Release Notice.  At least 30 days in advance of the proposed Release,
Borrower shall have delivered a written notice to Lender (the “Release Notice”)
describing, by address and contract number, the Release Collateral to be
released.  The Release Collateral must include all real property owned or leased
by Borrower at the Site, together with all of Borrower’s tangible and intangible
personal property located at or used exclusively in connection with such
Site.  The Release Notice must be accompanied by a computation in form
reasonably satisfactory to Lender reflecting that after giving effect to the
Requested Release and the removal of both the Appraised Value of the Release
Collateral and the income and expenses of the Release Collateral Borrower will
continue to be in compliance with the financial covenants set forth in Sections
4(d) and 4(e) as of the most recent Fiscal Quarter end.
 
(C) Title Policy Endorsement.  If the Release includes a release of a Lien on
real property, Lender shall have the option to receive an endorsement to
Lender’s title insurance policy ensuring that the Release does not affect
coverage under the title insurance policy with respect to any real property that
remains subject to Lender’s Lien.  The cost of any such endorsement shall be
paid by Borrower.
 
(D) No Release with Respect to Other Loans.  If any portion of the Release
Collateral is subject to lien securing a loan or other credit arrangement other
than the Loan from Lender or one of its Affiliates made with respect to such
Release Collateral (the “Other Loan”), the Release hereunder does not release
such Release Collateral from the lien securing the Other Loan, and such Release
Collateral will continue to be encumbered by such lien until such lien is
released in accordance with the loan documents relating to the Other Loan.
 
(E) Disclosure.  At least 30 days before the requested release, Borrower shall
have disclosed to Lender all brokerage and other agreements pursuant to which
the Release Collateral is being marketed or sold, together with such other
information as Lender may reasonably request.
 
(iii) Release Price Payment.  Any prepayment fees or other fees and costs of
Lender shall be due and payable in addition to the Release Price and payments of
such fees and costs shall be a further condition precedent to Lender’s
obligation to release any Release Collateral.  The Release Price payment shall
be applied to prepay the outstanding principal balance of the applicable Loan in
the inverse order of maturity and will not result in a reamortization of any
Loan.
 
(iv) Documents.  The parties agree to execute, deliver and record or file (as
appropriate) partial releases, amendments or termination statements, as
appropriate, to reflect the release of the Release Collateral.
 
(v) Other Properties.  With respect to Collateral that is not otherwise subject
to release pursuant to this Section 4(h), Lender will consider release of such
Collateral (other than upon payment in full of the Obligations) only on such
terms and conditions as Lender may require in its sole and absolute discretion.
 
(i) Deferral of Certain Prepayment Fees.  Notwithstanding the execution and
delivery of this Modification, Borrower, Lender and Guarantor acknowledge and
agree that the extension of the time to pay certain deferred charges and
deferred fees as set forth in that certain Modification Agreement dated as of
December 29, 2011 shall remain in effect.
 
(j) Modification of Certain Prepayment Fees.  With respect to the Loans for
Masters Inns (Contract No. 000432169) and Savannah Suites (Contract Nos.
000432039 and 000431562) so long as no Event of Default has occurred and is
continuing, with respect to prepayment premiums that first become payable after
the effective date of this Modification (and without changing the amount or
terms of any prepayment premiums incurred before such date), such premiums will
be changed to the following:
 
(i) Loan No. 000432169 (Masters Inn).  With respect to Loan No. 000432169
(Masters Inn):  (A) 2.50% of the amount prepaid in 2012, (B) 3.75% of the amount
prepaid from and after January 1, 2013 and on or before March 31, 2013 and (C)
10% of the amount prepaid after March 31, 2013.
 
(ii) Loan No. 000432039 (Savannah Suites Atlanta Pine Street).  With respect to
Loan No. 000432039 (Savannah Suites Atlanta Pine Street):  (A) 2.50% of the
amount prepaid in 2012, (B) 3.75% of the amount prepaid from and after January
1, 2013 and on or before June 30, 2013 and (C) 10% of the amount prepaid after
June 30, 2013.
 
(iii) Loan No. 000431562 (6 Savannah Suites).  With respect to Loan No.
000431562 (6 Savannah Suites): (A) 2.50% of the amount prepaid in 2012, (B)
3.75% of the amount prepaid in 2013 and (C) 10% of the amount prepaid from and
after January 1, 2014.
 
(k) Compliance Certificate.  From and after the date that this Modification
becomes effective and continuing until all Obligations under the Loan Documents
are fully paid and performed, anything in the Current Loan Documents to the
contrary notwithstanding, together with each delivery of any quarterly or annual
financial statement and in connection with each request for the release of
Collateral pursuant to Section 2(h), Borrower will deliver to Lender a
compliance certificate (a “Compliance Certificate”) in the form attached hereto
as Exhibit E or such other form as Lender may prescribe from time to time, duly
executed by the treasurer, chief financial officer, or other appropriate officer
of Borrower, in the case of financial statements for Borrower, and by the
treasurer, chief financial officer, or other appropriate officer of each other
Credit Party, in the case of financial statements for each other Credit Party,
that, among other things (i) demonstrates compliance with each of the financial
covenants contained in the Loan Documents; (ii) discloses and demonstrates
compliance with all other financial covenants contained in any Material Debt
(hereinafter defined), and (iii) states that no Default is continuing as of the
date of delivery of such Compliance Certificate or, if a Default is continuing,
states the nature thereof and the action that Borrower proposes to take with
respect thereto.
 
(l) Cross Default/Financial Covenants.  In addition to all other Events of
Default set forth in the Current Loan Documents, an Event of Default shall occur
if a default occurs in the payment or performance when due (after giving effect
to any applicable notice and grace periods), of any Indebtedness of any Credit
Party or any of their Affiliates with an outstanding principal amount exceeding
$10,000,000 (“Material Debt”) which would permit the lender thereof to
accelerate such Indebtedness, including, without limitation, any of the loan and
credit facilities listed on Exhibit B hereto.  Borrower represents and warrants
to Lender that the Indebtedness listed on Exhibit B constitutes all Material
Debt as of the date of this Agreement.  All financial covenants and related
definitions in the loan documents evidencing the Material Debt (including those
identified on Exhibit B) whether now existing or hereafter included in Material
Debt (but without giving effect to any waivers of compliance with such financial
covenants not agreed to by Lender in its sole discretion and without limiting
any financial or other covenants contained in the Loan Documents) (the
“Incorporated Covenants”) are hereby incorporated in the Loan Documents as if
fully set forth therein; provided, however, so long as Borrower has achieved the
Required Performance and no Event of Default has occurred and is continuing
(other than an Event of Default that results solely from a breach of the
Incorporated Covenants), if the lender holding Material Debt that includes an
Incorporated Covenant has waived compliance with such Incorporated Covenant or
amended such Incorporated Covenant, Lender agrees to also consent to such waiver
or amendment.
 
(m) Periodic Appraisals.  Lender may require an appraisal for a particular Site,
or an update to a previously provided Site appraisal, indicating the present
appraised “as-is” value of such Site:  (i) annually as permitted pursuant to
Section 4(d)(iii), (ii) if Lender determines in good faith that an appraisal of
a particular Site is required as a result of (A) any law, regulation or
guideline or any change or interpretation thereof; or (B) any central bank or
other fiscal, monetary or other Government Authority having jurisdiction over
Lender or its activities requesting, directing or imposing a condition upon
Lender (whether or not such request, direction or condition shall have the force
of law); (iii) at any time after the occurrence and during the continuance of an
Event of Default; or (iv) at any other time that Lender, in its reasonable
discretion deems it appropriate.  Appraisals and updates pursuant to subsections
(i) and (iii) shall be at Borrower’s sole cost and expense.  In addition,
Borrower shall pay for one “desktop update” of each Appraisal ordered pursuant
to subsection (i) in each calendar year.  Other Appraisals and updates shall be
at Lender’s sole cost and expense.  Lender shall not order any appraisals of any
Masters Inn properties before January 1, 2013 so long as no Event of Default has
occurred and is continuing.
 
(n) Waiver.  Upon the effectiveness of this Modification and the satisfaction of
all conditions precedent in Section 10, Lender shall be deemed to have waived
the Existing Defaults.
 
5. Additional Borrower Covenants.  Any other provisions of the Loan Documents to
the contrary notwithstanding and, unless otherwise specifically stated, until
such time as all of the Obligations under the Loan Documents have been fully
paid and performed:
 
(a) Restrictions on the Prepayment of Indebtedness.  Borrower shall not prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, other than Indebtedness in favor of Lender and
Lender’s affiliates; set apart any property for such purpose, whether directly
or indirectly and whether to a sinking fund, a similar fund or otherwise, or
make any payment in violation of any subordination terms of any Indebtedness;
provided, however, that Borrower may, to the extent otherwise permitted by the
Loan Documents, (i) prepay the Obligations; (ii) make regularly scheduled or
otherwise required repayments or redemptions of Indebtedness, but in the case of
subordinated debt, only to the extent permitted by the subordination provisions
thereof; (iii) make prepayments in connection with the payment of property
release prices payable to lenders upon the sale of properties securing the
applicable Indebtedness to persons other than Borrower and its Affiliates; and
(iv) with respect to other Indebtedness, make (A) regularly scheduled payments
of principal and interest, (B) mandatory prepayments of principal required
pursuant to the terms of such other Indebtedness, (C) payments and prepayments
with respect to revolving credit facilities, and (D) other voluntary prepayments
of such Indebtedness provided such payments and prepayments pursuant to this
clause (D) are either (I) in connection with a refinancing thereof that occurs
within 90 days before the maturity of such Indebtedness or (II) if the Required
Performance is met and no Event of Default has occurred and is continuing.
 
(b) Restrictions on Affiliate Transactions.  Borrower shall not enter into any
transactions between or among Borrower and any of the other Credit Parties or
any affiliate of Borrower or such other Credit Parties unless the same are on
terms substantially as advantageous to Borrower as those which could be obtained
by Borrower in a comparable arm’s length transaction with an independent third
party.
 
(c) No Name or Other Organizational Changes.  No entity Credit Party shall (a)
amend, restate, supplement, or terminate its organizational documents in a
manner that could reasonably be expected to have a Material Adverse Effect; or
(b) change any of the following from what it is as of the date hereof:  (i) its
name; (ii) its place of business or, if there is more than one principal place
of business, its chief executive office; (iii) its mailing address; (iv) the
location of its books and records; (v) the type of legal entity that it is; (vi)
the organization identification number issued by its state of incorporation or
organization, if it has one; however if such Credit Party does not have such a
number and later obtains one, such Credit Party will immediately notify Lender
of such number; or (vii) its state of incorporation or organization, without, in
each instance, giving Lender at least 45 days’ prior written notice thereof and
taking all actions deemed necessary or appropriate by Lender to continuously
protect and perfect Lender’s Liens in the Collateral.
 
(d) Accounting Changes.  No Credit Party shall change its accounting treatment
or reporting practices in any material respect, except as required by GAAP or
any applicable law, or change its Fiscal Year from that currently in effect. All
accounting determinations required to be made pursuant to any of the Loan
Documents shall, unless expressly otherwise provided in the Loan Documents, be
made in accordance with GAAP.  If there is a change in GAAP following the date
of this Agreement and that change is implemented by Borrower, such change shall
not be given effect under the Loan Documents if such change would affect a
calculation that measures compliance with, or entitles Borrower or any other
Credit Party to any rights under, any provision of the Loan Documents unless
Borrower and Lender agree in advance and in writing to modify such provisions to
reflect such changes, and, unless such provisions are modified, all Financial
Statements, compliance certificates and similar documents provided under or
pursuant to the Loan Documents shall be provided together with a reconciliation
between the calculations and amounts set forth therein before and after giving
effect to such change.  Notwithstanding any other provision contained in this
Agreement or any of the other Loan Documents, all terms of an accounting or
financial nature used in this Agreement or any of the other Loan Documents shall
be construed, and all computations of amounts and ratios provided for in this
Agreement or any of the other Loan Documents shall be made, without giving
effect to any election under FAS 159 (ASC 825) (or any other financial
accounting standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Borrower Party at “fair value,” as defined therein.
 
(e) Maintenance of Existence.  No entity Credit Party shall dissolve, liquidate,
or otherwise cease to exist.
 
(f) Business Changes.  No Credit Party shall (i) make any changes in any of such
Credit Party’s business objectives, purposes, or operations that could
reasonably be expected to adversely affect repayment of the Obligations or that
could reasonably be expected to have a Material Adverse Effect; or (ii) carry on
any business, operations or activities substantially different from those
carried on by such Credit Party at the date hereof, including business,
operations and activities reasonably related thereto.
 
(g) Franchise Agreement Modifications and Assignments.  No Credit Party
shall:  (i) agree to any Franchise Agreement (defined below) amendment that
could reasonably be expected to materially and adversely affect (A) the rights
and privileges of the franchisee thereunder; or (B) the rights, privileges, and
remedies of Lender under the Loan Documents with respect to the Collateral or
the Franchise Agreement; or (ii) assign, transfer, mortgage, pledge or otherwise
encumber any Franchise Agreement or any interest therein to any Person other
than Lender.  Borrower will send Lender a copy of all Franchise Agreement
amendments promptly following execution thereof by Franchisor and Borrower.
 
(h) Lease Modifications and Assignments.  With respect to each Leased Site, no
Credit Party shall:  (i) agree to a Lease amendment that could reasonably be
expected to materially and adversely affect (A) the rights and privileges of the
lessee thereunder; or (B) the rights, privileges, and remedies of Lender under
the Loan Documents, with respect to the Collateral or the Lease; (ii) enter into
any sublease with respect to a Site (other than non-material subleases related
to cellular providers and food service and other hotel amenities, in each case
as is consistent with Borrower’s past practices); or (iii) assign, transfer,
mortgage, pledge or otherwise encumber any Lease or any interest therein (as
such Lease or interest therein relates to leased Sites) to any Person other than
Lender.  Borrower will send Lender a copy of all Lease amendments promptly
following execution thereof by Borrower and the landlord.
 
(i) Prohibited Transactions.  In addition to all provisions of the Loan
Documents prohibiting, restricting or otherwise limiting a Change in Control (as
defined in the Current Loan Documents) or a transfer or encumbrance of property,
neither Borrower nor any other Credit Party shall do or permit to be done,
voluntarily or involuntarily, or by operation of law or otherwise, any of the
following (each, a “Prohibited Transaction”) without the prior written consent
of Lender, in its sole discretion:  (i) sell, lease, mortgage, pledge, license,
assign, transfer, or otherwise encumber or dispose of any Collateral to any
Person, except for (A) sales of inventory in the ordinary course of business;
(B) so long as no Default has occurred and is continuing, sales or other
dispositions of obsolete equipment consistent with past practices, so long as
such items are replaced by items of equal or greater value and utility; (C)
sales in connection with a Collateral Release permitted pursuant to Section
2(g); and (D) other transfers and encumbrances expressly permitted by the Loan
Documents; (ii) sell, mortgage, pledge, assign, transfer, or otherwise encumber
or dispose of its interest in this Agreement or the other Loan Documents; (iii)
engage in or allow a Change of Control of any Credit Party to occur; (iv) cause
or permit any other transfer, assignment, merger, consolidation, or other change
in ownership or Control if after giving effect thereto:  (A) the REIT Trust is
not 100% owned and Controlled by Parent; (B) 100% of the equity interests in TRS
is not owned and Controlled by the REIT Trust; (C) the REIT Trust is not the
sole general partner of Supertel Limited Partnership; or (D) Supertel Limited
Partnership is not the sole member and manager in SPPR South Bend, LLC; or (v)
enter into any agreement to do, or which would or could result in, any of the
foregoing.
 
(j) South Bend.  With respect to the Comfort Inn Site in South Bend, Indiana,
within 30 days after the date of this Modification, Borrower shall provide
evidence satisfactory to Lender that Borrower has completed all repairs and
other property improvements required by the applicable franchisor and that
franchisor has approved such repairs and improvements and acknowledged that the
property complies with franchisor’s requirements.
 
6. Borrower Representations and Warranties.  As additional consideration to and
inducement for Lender to enter into this Modification, Borrower represents and
warrants to and covenants with Lender as follows:
 
(a) Representations and Warranties.  Each and all representations and warranties
of Borrower in the Current Loan Documents and this Modification are and will
continue to be accurate, complete and correct as of the date set forth above,
will continue to be true, complete and correct as of the consummation of the
modifications contemplated by this Modification, and will survive such
consummation; provided, that any representations, warranties or covenants
related to the ownership of certain personal property located at the Sites by
Borrower are hereby amended to also permit ownership by TRS.
 
(b) No Defaults.  Borrower is not in default under any of the Loan Documents,
nor has any event or circumstance occurred that is continuing that, with the
giving of notice or the passage of time, or both, would be a Default or an Event
of Default by Borrower under any of the Loan Documents (other than the Existing
Defaults immediately prior to the effectiveness of this Modification).
 
(c) No Material Changes.  There has been no material adverse change in the
financial condition of Borrower or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender from Borrower or such other persons.
 
(d) No Conflicts; No Consents Required.  Neither execution nor delivery of this
Modification nor compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms or conditions of, or constitute a
default or an event of default under, any agreement or instrument to which
Borrower is a party or by which Borrower or its assets may be bound.  No
consents, approvals or authorizations are required for the execution and
delivery of this Modification by Borrower or for Borrower’s compliance with its
terms.
 
(e) Claims and Defenses.  Borrower has no claims, counterclaims, defenses, or
set-offs with respect to the Loan or the Loan Documents.  Lender and its
predecessors in interest have performed all of their obligations under the Loan
Documents, and Borrower has no defenses, offsets, counterclaims, claims or
demands of any nature which can be asserted against Lender or its predecessors
in interest for damages or to reduce or eliminate all or any part of the
Obligations of Borrower under the Loan Documents.
 
(f) Validity.  This Modification and the other Loan Documents are and will
continue to be the legal, valid and binding Obligations of Borrower and each
other Credit Party, enforceable against Borrower and each other Credit Party in
accordance with their terms, except as may be limited by bankruptcy or
creditor’s rights laws or general principles of equity.
 
(g) Valid Existence, Execution and Delivery, and Due Authorization.  Borrower
validly exists under the laws of the state of its formation or organization and
has the requisite power and authority to execute, deliver, and perform this
Modification and the other Loan Documents.  The execution, delivery, and
performance by Borrower of this Modification and the other Loan Documents have
been duly authorized by all requisite action by or on behalf of Borrower.  This
Modification has been duly executed and delivered on behalf of Borrower.
 
(h) No Duress.  Borrower has executed this Modification as a free and voluntary
act, without any duress, coercion or undue influence exerted by or on behalf of
Lender or any other party.
 
(i) Franchise Obligations.  Borrower is not in default under any franchise
agreement or any related area development or similar agreement (each a
“Franchise Agreement”) that permits Borrower to operate and/or develop a
franchised concept at any one or more locations where the Collateral is located,
and, without limiting the foregoing, Borrower is not in default under any
Franchise Agreement or any agreement related thereto that obligates Borrower to
purchase or lease additional furniture, fixtures or equipment or re-image or
otherwise make material alterations or improvements to properties that are
subject to a Franchise Agreement (together, “Re-imaging Obligations”).  Borrower
has sufficient working capital and cash flow to satisfy all Re-imaging
Obligations that are currently due and all Re-imaging Obligations that will
become due within the 12 month period following the date hereof.
 
(j) New Equity.  From and after January 1, 2012, Parent has completed the
offering and funding of not less than $30,000,000 in new preferred equity.
 
7. Ratification of Current Loan Documents and Collateral.  The Current Loan
Documents, as modified by this Modification, are ratified and affirmed by
Borrower and remain in full force and effect.  Except to the extent, if any,
specifically provided for herein: (a) the liens of Lender on and security
interests in the Collateral shall continue in full force and effect and none of
the Collateral is or shall be released from such liens and security interests;
and (b) this Modification shall not constitute a waiver of any rights or
remedies of Lender in respect of the Loan Documents.
 
8. Guarantor Provisions.
 
(a) Agreement and Consent; Reaffirmation; and Acknowledgement.  Guarantor
consents and agrees to the terms and conditions of this Modification; and
reaffirms the Guaranty and confirms and agrees that, notwithstanding this
Modification and consummation of the transactions contemplated thereby,
including the release of any collateral, the Guaranty and all of Guarantor’s
covenants, obligations, agreements, waivers, and liabilities set forth in the
Guaranty continue in full force and effect in accordance with their terms with
respect to the obligations guaranteed, modified only to the extent that the
guaranteed obligations are modified by this Modification.
 
(b) Representations and Warranties.  Guarantor represents and warrants to Lender
that:  (i) there has been no material adverse change in the financial condition
of Guarantor from the most recent financial statement received by Lender from
Guarantor; (ii) each and all representations and warranties of Guarantor in the
Current Loan Documents are and will continue to be accurate, complete and
correct; (iii) neither execution nor delivery of this Modification nor
fulfillment of or compliance with the terms and provisions hereof will conflict
with, or result in a breach of the terms or conditions of, or constitute a
Default under, any agreement or instrument to which Guarantor is a party or by
which Guarantor may be bound.  No consents, approvals or authorizations are
required for the execution and delivery of this Modification by Guarantor or for
Guarantor’s compliance with its terms and provisions; (iv) Guarantor has no
claims, counterclaims, defenses, or offsets against Lender or its predecessors
in interest or with respect to any of its obligations or other liabilities under
the Guaranty as a result of this Modifications or otherwise, any such claims,
counterclaims, defenses or offsets being hereby waived and released; (v)
Guarantor has executed this Modification as a free and voluntary act, without
any duress, coercion or undue influence exerted by or on behalf of Lender or any
other party; (vi) this Modification is the legal, valid and binding agreement of
Guarantor and is enforceable against Guarantor in accordance with its terms,
except as may be limited by bankruptcy or creditor’s rights laws or general
principles of equity; and (vi) Guarantor has the full power, authority, capacity
and legal right to execute and deliver this Modification and, with respect to
each Guarantor that is an entity, the parties executing this Modification on
behalf of such Guarantor are fully authorized and directed to execute the same
to on behalf of and to bind such Guarantor.
 
9. Fees and Costs.  At the time Borrower executes and delivers this
Modification, Borrower will pay Lender, in addition to any other amounts
required to be paid to Lender pursuant to this Modification:  (a) all out of
pocket expenses incurred by Lender or any of its affiliates in connection with
this Modification, including reasonable attorneys’ fees; (b) a modification fee
of $50,000; and (c) any other outstanding and unpaid fees and costs due from
Borrower.  Borrower may defer payment of the modification fee pursuant to clause
(b) of the immediately preceding sentence until the earlier of (i) the
acceleration of the maturity of the Loans by Lender after an Event of Default
and (ii) the maturity date of the last Loan to mature, at which time such
modification fee will be immediately due and payable without notice or demand.
 
10. Conditions Precedent.  The obligations of Lender to consummate the
transactions and other matters contemplated by this Modification and the
effectiveness of this Modification are subject to the satisfaction of each of
the conditions precedent listed in this Section 10 and such other conditions as
are specified elsewhere in this Modification (collectively, the “Conditions”),
in Lender’s sole and absolute discretion, unless Lender, in its sole and
absolute discretion, waives satisfaction of a particular Condition in writing or
agrees or designates in writing that such Condition may be satisfied after the
effectiveness of this Modification.  Upon such satisfaction, waiver or extension
of all Conditions, Lender will execute and deliver the Modification to Borrower,
whereupon the Modification shall become effective:
 
(a) Borrower Performance.  Borrower and any Guarantor have duly executed and
delivered this Modification and Borrower has paid all fees and other amounts and
performed all obligations required under this Modification to be paid and
performed contemporaneously with the execution and delivery of this
Modification.
 
(b) Representations and Warranties.  The representations and warranties of
Borrower and any Guarantor contained in this Modification and any other document
or instrument expressly contemplated by this Modification shall be true and
correct in all material respects.
 
(c) Existence and Authority.  If requested by Lender, Borrower shall have
provided Lender with evidence that Borrower and any Guarantor are in good
standing under the laws of their state of formation and in each state in which
any collateral for the Loan is located and that the person or persons executing
this Modification on behalf of Borrower and any Guarantor are duly authorized to
do so.
 
(d) Lien Priority.  Lender shall have received such UCC search results, title
reports, title insurance policies, and title insurance endorsements as Lender
shall reasonably require evidencing the continuing first priority of all of
Lender’s liens in the Collateral.
 
(e) Insurance.  Borrower shall have provided Lender with evidence satisfactory
to Lender that all insurance required by the Loan Documents is in full force and
effect.
 
(f) Payment of Costs, Expenses, and Fees.  All costs, expenses, and fees to be
paid by Borrower as provided in this Modification shall have been paid in full,
including all title insurance premiums and endorsement and recordation costs.
 
(g) No Default.  No event or circumstance shall have occurred and be continuing,
that, with the giving of notice or the passage of time, or both, would be an
Event of Default under any of the Loan Documents.
 
(h) Condition for Cross Collateralization and Cross Default Agreement.  Borrower
shall have delivered a cross-collateralization and cross default agreement with
respect to certain related agreements, as designated by Lender, which agreements
shall be duly executed by Borrower and all other obligors under such related
agreements, in form and substance acceptable to Lender.
 
(i) Leases; Additional Grant of Security Interest.  Borrower shall have
delivered to Lender a true and correct copy of the lease (a “Site Lease”)
pursuant to which each Site is leased to TRS.  TRS shall execute and deliver
such documents and instruments as Lender may require to grant to Lender a first
priority perfected security interest in all property of TRS that is located at
or used exclusively in connection with each Site, including, without limitation,
all furniture, fixtures, equipment, supplies, contracts, accounts, goods, and
revenues as further security for the Obligations pursuant to the Loan Documents,
which documents and instruments shall be in form and content satisfactory to
Lender.
 
(j) Franchisor Agreements.  Borrower will provide true and correct copies of the
franchise agreements for each Site.  Each franchisor with respect to each Site
will also be required to confirm that there are no outstanding defaults on the
franchise agreements (together with any other items with respect to which the
franchisor has previously agreed to provide estoppel certificates or similar
certifications).  To the extent that there are not existing tri-party agreements
or comfort letters (in the case of Choice Hotels properties) with each
franchisor, such agreements shall be executed and delivered in form satisfactory
to Lender.
 
(k) Budgets and Projections.  Borrower will provide to Lender final budgets and
projections for Fiscal Year 2012 for the Sites and Parent on a consolidated and
consolidating basis.
 
11. Descriptions Not Limiting.  The description of the Loan Documents contained
in this Modification is for informational and convenience purposes only and
shall not be deemed to limit, imply or modify the terms or otherwise affect the
Loan Documents.  The description in this Modification of the specific rights of
Lender shall not be deemed to limit or exclude any other rights to which Lender
may now be or may hereafter become entitled to under the Loan Documents at law,
in equity or otherwise.
 
12. Release.  Each of the Credit Parties fully, finally and forever release and
discharges each of the Lender Parties from any and all actions, causes of
action, claims, debts, demands, liabilities, obligations and suits, of whatever
kind or nature, in law or equity, that any of the Credit Parties has or in the
future may have, whether known or unknown, against any of the Lender
Parties:  (a) in respect of the Loan, this Modification, the other Loan
Documents or the actions or omissions of Lender or any of the other Lender
Parties in respect of the Loan or the Loan Documents; and arising from events
occurring prior to the date of this Modification; or (b) relating to the making,
validity, or enforceability of the Loan Documents, including this
Modification.  FURTHER, RELEASING PARTY EXPRESSLY WAIVES ANY PROVISION OF
STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH
PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH
PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED
PARTIES, INCLUDING PROVISIONS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL
CODE, WHICH PROVIDES:  “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”
 
13. Bankruptcy.  To induce Lender to execute this Modification, Borrower and
each other Credit Party represent and agree that: (a) the modifications provided
for herein are, in such Credit Party’s informed judgment, sufficient to permit
such Credit Party to operate its business and satisfy its obligations; (b) such
Credit party has no intention to file or acquiesce in any bankruptcy or
insolvency proceeding at any time after the date of this Modification; (c) in
the event of an Event of Default, such Credit Party acknowledges that such
Credit Party does not have any further realistic opportunity to successfully
reorganize such Credit Party’s financial affairs in bankruptcy; and (d) any
bankruptcy filing or acquiescence to any bankruptcy filing by such Credit Party
would, as to Lender, be in bad faith and solely for the purpose of delaying
Lender from enforcing its rights and remedies.  Accordingly, in consideration of
the mutual covenants contained in this Modification and for other good and
valuable consideration, each Credit Party agrees that if such Credit Party is
the subject of any insolvency, bankruptcy, receivership, dissolution,
reorganization or similar proceedings, whether federal or state, voluntary or
involuntary, under any present or future law or act:
 
(a) Relief from Stay.  Lender shall be entitled to the immediate and absolute
lifting of any automatic stay as to the enforcement of its remedies under this
Modification and the Loan Documents.  Each Credit Party consents to the
immediate lifting of any such automatic stay, and will not contest or object to
any motion filed by Lender to lift such stay.
 
(b) Exclusivity Period.  Such Credit Party will not seek and shall not be
entitled to any extension of any period in the proceedings during which only
such Credit Party may propose a plan of reorganization or liquidation, including
specifically, but not limited to, the period specified by Section 1121(b) of the
United States Bankruptcy Code, as it may be amended from time to time
hereafter.  Each Credit Party agrees that no injunctive relief against Lender
shall be sought under Section 105 or any other provision of Title 11 of the U.S.
Code, as amended.
 
14. Post-Default Waiver of Collateral Disposition Rights.  Borrower and each
other Credit Party hereby waive (a) any and all rights that it may have to
notification of disposition of collateral under Section 9-611 of the Uniform
Commercial Code; (b) any and all rights that it may have to require disposition
of collateral under Section 9-620(e) of the Uniform Commercial Code; and (c) any
and all rights that it may have to the right to redeem the Collateral under
Section 9-623 of the Uniform Commercial Code.
 
15. Receivers.  Upon the occurrence, and during the continuance of an Event of
Default under any of the Loan Documents, Lender may seek and obtain the
appointment of a court-appointed receiver, regardless of the adequacy of
Lender’s security, and each Credit Party irrevocably consents to the appointment
of such receiver.  Any action or proceeding to obtain the appointment of a
receiver may be brought any state or federal court having jurisdiction over such
Credit Party or the Collateral, and each Credit Party hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.  Each
Credit Party hereby agrees that (a) the receiver may enter upon and take
possession and control of the Collateral and shall perform all acts necessary
and appropriate to implement the order appointing such receiver; (b) the
receiver shall have access to the books and records used in the operation and
maintenance of such Credit Party’s business or the Collateral; and (c) Lender
shall not be liable to any Credit Party, or anyone claiming under or through any
Credit Party by reason of the appointment of a receiver or receiver’s actions or
failure to act.
 
16. Inspections.  Borrower and each other Credit Party shall, during normal
business hours and upon reasonable advance notice (unless a Default shall have
occurred and be continuing, in which event no notice shall be required and
Lender shall have access at any and all times), (a) provide access to each
property owned, leased, or controlled by Borrower or such other Credit Party to
the Lender Parties, as frequently as Lender determines to be appropriate; (b)
permit the Lender Parties to inspect, audit and make extracts and copies (or
take originals if reasonably necessary) from all of Borrower’s and such Credit
Party’s Books and Records; and (c) permit the Lender Parties to inspect, review,
evaluate and make physical verifications and appraisals of the Collateral in any
manner and through any medium that Lender considers advisable, and, in each such
case, Borrower and each other Credit Party agrees to render to the Lender
Parties, at Borrower’s cost and expense, such clerical and other assistance as
may be reasonably requested with regard thereto.
 
17. Limitation of Liability for Certain Damages.  In no event shall Lender or
any other Lender Party be liable to Borrower or any other Credit Party on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  BORROWER AND
EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY SUCH
CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
18. Governing Law.  THE LAWS OF THE STATE IDENTIFIED IN THE CURRENT LOAN
DOCUMENTS (AS IT RELATES TO ANY LOAN AND AS LIMITED THEREIN) SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS MODIFICATION,
INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT.
 
19. Jurisdiction and Service of Process.  Any legal action or proceeding with
respect to any Loan Document shall be brought exclusively in the courts of the
State of Arizona located in Maricopa County or of the United States for the
District of Arizona, sitting in Phoenix, Arizona, and Borrower and each other
Credit Party unconditionally accepts, for itself and in respect of its property,
the jurisdiction of the aforesaid courts; provided, however, that nothing in
this Agreement shall limit or restrict the right of Lender to commence any
proceeding in the federal or state courts located in the state in which the Site
is located to the extent Lender deems such proceeding necessary or advisable to
exercise remedies available under any Loan Document.  Lender, Borrower and each
other Credit Party irrevocably waive any objection, including any objection to
the laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such jurisdictions.  Each of Borrower and the other Credit Parties (a)
irrevocably waives personal service of any and all legal process, summons,
notices and other documents of any kind; (b) consents to such service in any
suit, action or proceeding brought in the United States by any means permitted
by Applicable Law, including by the mailing thereof to the address of Borrower
specified on the signature page hereto; and (c) agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
20. WAIVER OF JURY TRIAL.  LENDER AND EACH CREDIT PARTY, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS MODIFICATION, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.
 
21. Authorization to Disclose.  Each Credit Party authorizes its banks,
creditors (including trade creditors, suppliers, and vendors but with respect to
such trade creditors, suppliers, and vendors only with the consent of Borrower,
which shall not be unreasonably withheld, or after the occurrence and during the
continuation of an Event of Default), and franchisors to disclose and release to
the Lender Parties any and all information they may request from time to time
regarding (a) any depository, loan or other credit account of such Credit Party;
(b) the status of each franchise agreement; (c) the affairs and financial
condition of such Credit Party; and (d) such Credit Party’s business
operations.  Each Credit Party expressly authorizes the Lender Parties to
perform background, credit, judgment, lien and other checks, searches,
inspections and investigations and to obtain personal and business credit
reports and asset reports with respect to such Credit Party and to answer
questions about their credit experience with such Credit Party.  The information
obtained by the Lender Parties pursuant to this Section, together with all other
information which any of the Lender Parties now possess or in the future may
acquire with respect to any Credit Party, the Collateral, or the business
operations of any Credit Party, is referred to as the “Credit Party
Information.”
 
22. Permitted Disclosures.  Each Credit Party authorizes Lender to disclose
Credit Party Information as follows:  (a) to each franchisor or licensor of a
Credit Party, upon written request by such franchisor or licensor; (b) to any
proposed transferee, purchaser, assignee, servicer, participant, lender,
investor, ratings agency, or other individual or entity with respect to any
proposed sale, assignment, or other transfer by Lender of any of its rights in
the Loan Documents, including servicing rights, or sale or other disposition of
any of the Collateral; (c) to any affiliate of Lender or any insurance or title
company in connection with the transactions contemplated by the Loan Documents,
including any action, suit, or proceeding arising out of, in connection with, or
relating to, this Modification and the other Loan Documents, the Loan, or any
other transaction contemplated hereby; (d) to the extent such information is or
becomes available to Lender from sources not known by Lender to be subject to
disclosure restrictions; (e) to the extent disclosure is required by applicable
law or other legal process or is requested or demanded by any governmental
authority; and (f) as may otherwise be authorized in writing by such Credit
Party.  Each Credit Party agrees that the disclosures permitted by this Section
and any other disclosures of Credit Party Information authorized pursuant to any
of the Loan Documents may be made even though any such disclosure may involve
the transmission or other communication of Credit Party Information from the
nation of residence or domicile of such Credit Party to another country or
jurisdiction, and each Credit Party waives the provisions of any data privacy
law, rule, or regulation of any applicable governmental authority that would
otherwise apply to the disclosures authorized in this Section.
 
23. Notices.  All notices, demands, requests, directions and other
communications (collectively, “Notices”) required or expressly authorized to be
made by the Loan Documents will be written and addressed (a) if to Borrower or
any other Credit Party, to the address set forth for Borrower or such other
Credit Party on signature page hereto or such other address as shall be notified
in writing to Lender after the date hereof; and (b) if to Lender, at the address
set forth for Lender on the signature page hereto or such other address as shall
be notified in writing to Borrower after the date hereof.  Notices may be given
by hand delivery; by overnight delivery service, freight prepaid; or by U.S.
mail, postage paid.  Notices given as described above shall be effective and be
deemed to have been received (x) upon personal delivery to a responsible
individual at Lender’s business office in Scottsdale, Arizona, if the Notice is
given by hand delivery; (y) one Business Day after delivery to an overnight
delivery service, if the Notice is given by overnight delivery service; and (z)
two Business Days following deposit in the U.S. mail, if the Notice is given by
U.S. mail.
 
24. Effect of Waivers and Consents.  Lender’s consent to or waiver of any matter
shall not be deemed a consent to or waiver of the same or any other matter on
any future occasion.  No failure to exercise and no delay in exercising, on the
part of Lender, any right, remedy, power or privilege pursuant to any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege pursuant to any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  No course of dealing between any Credit
Party, any Affiliate of any Credit Party, and Lender shall be effective to
amend, modify or discharge any provision of any Loan Document.
 
25. Time of the Essence.  Time is of the essence in this Modification.
 
26. Binding Effect.  This Modification shall be binding upon, and inure to the
benefit of Lender, each Credit Party, and their respective successors, assigns,
heirs and personal representatives.
 
27. Further Assurances.  Each Credit Party shall execute, acknowledge (as
appropriate) and deliver to Lender such additional agreements, documents and
instruments as reasonably required by Lender to carry out the intent of this
Modification.  Without limiting the foregoing, to the extent that any documents,
notices or memoranda evidencing this Modification or giving notice thereof have
not been executed, delivered and recorded (as applicable) or any title insurance
endorsements have not been issued to or received by Lender as of the date this
Modification becomes effective, Borrower shall continue to cooperate with Lender
to execute, deliver and record such documents, notices and memoranda, obtain
such title insurance endorsements, pay all costs and expenses in connection
therewith, and otherwise perform such acts as Lender may reasonably require in
connection therewith and in no event will Lender be deemed to have waived its
right to receive all such documents, notices and memoranda and such title
insurance endorsements.
 
28. Certain Accounting Terms and Principles.  Notwithstanding any other
provision contained in the Loan Documents, all terms of an accounting or
financial nature used in the Loan Documents shall be construed, all financial
statements delivered pursuant to any of the Loan Documents shall be prepared,
and all computations of financial covenants, including amounts and ratios,
provided for in this Modification or any of the other Loan Documents shall be
made without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
Borrower or any other Credit Party or any affiliate of any such party at “fair
value,” as defined therein.
 
29. Document Execution; Counterparts; Electronic Transmissions.  Anything in the
Current Loan Documents to the contrary notwithstanding:
 
(a) Counterparts.  This Modification, as well as any other Loan Document, may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Except as provided in clause (b) below,
an executed signature page of this Modification or any other Loan Document that
is an Electronic Transmission shall be as effective as delivery of a manually
executed counterpart thereof.
 
(b) When Electronic Transmissions Authorized.  Lender and the Credit Parties may
(but are not required to) transmit or otherwise make or communicate any Loan
Document as an Electronic Transmission, other than the following, each of which
shall require a live pen and ink original:  (i) any Loan Document to be filed or
recorded with a governmental authority; and (ii) any other Loan Document that
Lender, in its sole and absolute discretion and in its instructions to Borrower
or any other Credit Party, specifies must be a live pen and ink original, which
instructions may also provide that Lender will accept signature pages as an
Electronic Transmission in order to close the Loan, provided that live pen and
ink signature pages are delivered to Lender within the time period specified by
Lender in the instructions, with Lender being entitled, upon written notice to
Borrower or such other Credit Party, to treat such Credit Party’s failure to
deliver the required live pen and ink signature pages within the specified time
period as an Event of Default for which Borrower shall have a five-day cure
period.  “Electronic Transmission” means each document, instruction,
authorization, file, information and any other communication transmitted, posted
or otherwise made or communicated by e-mail or any system used to receive or
transmit faxes electronically.
 
(c) Effectiveness of Electronic Transmissions.  Subject to the provisions of
subsection (b), Lender and the Credit Parties agree: (i) that a Loan Document
that is the subject of an Electronic Transmission, including a party’s signature
on such Loan Document, shall be deemed sufficient to satisfy any requirement for
a “writing,” “authentication,” or “signature” pursuant to any provision of any
of the Loan Documents or applicable law; (ii) each such Electronic Transmission
shall, for all intents and purposes, have the same legal effect as a signed
paper original; and (iii) not to contest the validity or enforceability of any
Loan Document that is the subject of an Electronic Transmission under the
provisions of any applicable law requiring certain documents to be in writing or
signed; provided, however, that nothing in this subsection shall limit a party’s
right to contest whether any Loan Document that is the subject of an Electronic
Transmission has been altered after transmission or that the Electronic
Transmission was delivered to an appropriate representative of Lender.  Lender
and each Credit Party acknowledge and agree that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and assume and
accept such risks.
 
30. Entire Agreement; Change; Discharge; Termination or Waiver.  The Current
Loan Documents, as modified by this Modification, contain the entire
understanding and agreement of Borrower and Lender in respect of the Loan and
supersede all prior representations, warranties, agreements and
understandings.  No provision of the Loan Documents may be changed, discharged,
supplemented, terminated or waived except in a writing signed by Lender and
Borrower.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
Executed and effective as of the date first set forth above.
 
LENDER:
 
GE FRANCHISE FINANCE COMMERCIAL LLC, a Delaware limited liability company
 
By:      /s/ Craig Perry
Name:   Craig Perry
Its Authorized Signatory
 
GE CAPITAL COMMERCIAL OF UTAH LLC, a Delaware limited liability company
 
By:      /s/ Craig Perry
Name:   Craig Perry
Its Authorized Signatory
 
Address for Notices:
8377 East Hartford Drive
Suite 200
Scottsdale, Arizona 85255
Attention:  Collateral Management
 


 
 

--------------------------------------------------------------------------------

 


BORROWER:
 
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:      /s/ Kelly A. Walters
Name: Kelly A. Walters
Its: President
 
SPPR – SOUTH BEND, LLC, a Delaware limited liability company
 
 
By:
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, its Manager

 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:     /s/ Kelly A. Walters
Name: Kelly A. Walters
Its: President
 
Address for Notices:
1800 W. Pasewalk Avenue, Suite 200
Norfolk, Nebraska  68701
Attention:  Chief Financial Officer
 


 
 

--------------------------------------------------------------------------------

 


GUARANTOR:
 
SUPERTEL HOSPITALITY, INC., a Virginia corporation
 
By:      /s/ Kelly A. Walters
Name: Kelly A. Walters
Its: President
 
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust
 
By:      /s/ Kelly A. Walters
Name: Kelly A. Walters
Its: President
 
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:      /s/ Kelly A. Walters
Name: Kelly A. Walters
Its: President
 
Address for Notices:
1800 W. Pasewalk Avenue, Suite 200
Norfolk, Nebraska  68701
Attention:  Chief Financial Officer
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
LOAN SCHEDULE
 



 
Borrower, guarantor or other credit party (collectively, the “Borrower”)
Loan Contract No. (collectively, the “Loan”)
Loan 1
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000431562
Loan 2
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000431830
Loan 3
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000432039
Loan 4
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000432169
Loan 5
Borrower:  South Bend, LLC
Guarantors:   Supertel LP, Supertel REIT and Supertel Hospitality
000435130
Loan 6
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000435126
Loan 7
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000435127
Loan 8
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000435128
Loan 9
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000435129
Loan 10
Borrower:  Supertel LP
Guarantors:   Supertel REIT and Supertel Hospitality
000435397



 

     
2/9/2012
 
Collateral
 
Borrower
Loan #
Original Balance
Principal Balance
Concept(s)
# Prop
Current Lender
SPPR - SOUTH BEND, LLC
435130
7,875,000
4,768,814.86
Comfort Inn Suites
1
FF-GE Franchise Finance Comm LLC-AH
SUPERTEL LIMITED PARTNERSHIP
432169
27,755,000
12,393,440.63*
Masters Inn
7
FF-GE Franchise Finance Comm LLC-AH
SUPERTEL LIMITED PARTNERSHIP
431830
15,600,000
12,610,056.37
Super 8
4
FF-GE Franchise Finance Comm LLC-AH
SUPERTEL LIMITED PARTNERSHIP
435397
2,470,000
2,347,681.49
Super 8 Green Bay
1
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
431562
17,850,000
16,281,584.07
Savannah Suites
6
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
432039
3,445,000
3,161,810.90
Savannah Suites
1
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
435128
6,765,000
6,415,900.41
2 Comfort 1 Baymont
3
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
435127
3,380,000
3,205,579.22
Days Inn Kentucky
2
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
435129
1,100,000
1,043,235.86
Sleep Inn Louisville, KY
1
FF-GE Capital Commercial of Utah, LLC
SUPERTEL LIMITED PARTNERSHIP
435126
4,355,000
4,130,265.55
Days Inn Sioux Falls, SD
2
FF-GE Capital Commercial of Utah, LLC
*Plus $1,088,078.61 prepayment premium plus deferred charges at 5% interest from
1/1/2012
10
 $90,595,000
 $66,358,369.36
 
          28
 



 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
CREDIT FACILITIES
 


 

 
Principal
Balance
(000's)
as of
Supertel Loan & Credit Facilities
9/30/2011
Greenwich Capital
              29,810
Great Western Bank
              36,453
Citigroup/Citicorp
              13,118



 


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
COLLATERAL TABLE
 
The Collateral consists of first priority mortgages on the Sites identified
below:
 
Hotel
Address
City
State
Zip Code
Loan #
Asset #
Ground Lease Site
Days Inn Sioux Falls Airport
5001 N Cliff Ave
Sioux Falls
SD
57104-0454
435126
053920
Yes
Days Inn Sioux Falls Empire
3401 S Gateway Blvd.
Sioux Falls
SD
57106-1555
435126
053921
No
Days Inn Ashland
12700 State Route 180
Ashland
KY
41102-9356
435127
053922
No
Days Inn Glasgow
105 Days Inn Blvd.
Glasgow
KY
42141-1096
435127
053923
No
               
Savannah Suites Atlanta
140 Pine Street
Atlanta
GA
30308-3413
432039
049193
Yes
Savannah Suites Augusta
3421 Wrightsboro Road
Augusta
GA
30909-2503
431562
049188
No
Savannah Suites Chamblee
5280 Peachtree Industrial Blvd.
Chamblee
GA
30341-2625
431562
049458
No
Savannah Suites Greenville
2015 Wade Hampton Blvd.
Greenville
SC
29615-1036
431562
049487
No
Savannah Suites Jonesboro
8240 Tara Blvd.
Jonesboro
GA
30236-3104
431562
049457
No
Savannah Suites Savannah
60 W Montgomery Cross Road
Savannah
GA
31406-3413
431562
049190
No
Savannah Suites Stone Mountain
4893 Memorial Drive
Stone Mountain
GA
30083-4175
431562
049192
No
               
Super 8 Billings
5400 Southgate Drive
Billings
MT
59101-4631
431830
050054
No
Super 8 Boise
2773 Elder Street
Boise
ID
83705-4702
431830
050055
No
Super 8 Terre Haute
3089 S. 1st Street
Terre Haute
IN
47802-3787
431830
050059
No
Super 8 Columbus Airport
2935 Warm Springs Road
Columbus
GA
31909-5248
431830
050060
No
Super 8 Green Bay
2868 S. Oneida Street
Green Bay
WI
54304-5753
435397
054654
No
               
Comfort Inn Glasgow
2110 Cavalry Drive
Glasgow
KY
42141-1034
435128
053924
No
Comfort Suites Louisville
1850 Resource Way
Louisville
KY
40299-2238
435128
053926
No
Comfort Suites South Bend
52939 State Road 933 N.
South Bend
IN
46637-3248
435130
020993
No
               
Baymont Inn
149 Willabrook Drive
Brooks
KY
40109-5254
435128
053925
No
               
Sleep Inn
1850 Priority Way
Louisville
KY
40299-2359
435129
053927
No
               
Masters Inn Tuscaloosa
3600 McFarland Boulevard E
Tuscaloosa
AL
35405-2418
432169
051214
No
Masters Inn Tampa (Seffner)
6010 County Road 579 N
Seffner
FL
33584-3302
432169
051218
Yes
Masters Inn Tampa (Fairgrounds)
6606 E Martin Luther King Blvd
Tampa
FL
33619-1118
432169
051219
No
Masters Inn Savannah (Garden City)
4200 Highway 21 N
Garden City
GA
31408-2106
432169
051223
No
Masters Inn SC Charleston North
6100 Rivers Avenue
N. Charleston
SC
29406-4927
432169
051225
No
Masters Inn SC (Columbia I-26)
2125 Commerce Drive
Cayce
SC
29033-1524
432169
051226
No
Masters Inn SC (Columbia Knox Abbott)
613 Knox Abbott Drive
Cayce
SC
29033-4126
432169
051227
Yes
               



 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
RELEASE COLLATERAL
 


 
Hotel
Address
City
State
Zip Code
GEFF Loan #
GEFF Asset #
Minimum Release Payment
Savannah Suites Atlanta
140 Pine Street
Atlanta
GA
30308-3413
432039
049193
2,445,000
Savannah Suites Augusta
3421 Wrightsboro Road
Augusta
GA
30909-2503
431562
049188
3,680,000
Savannah Suites Chamblee
5280 Peachtree Industrial Blvd.
Chamblee
GA
30341-2625
431562
049458
3,656,250
Savannah Suites Greenville
2015 Wade Hampton Blvd.
Greenville
SC
29615-1036
431562
049487
2,492,500
Savannah Suites Jonesboro
8240 Tara Blvd.
Jonesboro
GA
30236-3104
431562
049457
1,471,250
Savannah Suites Savannah
60 W Montgomery Cross Road
Savannah
GA
31406-3413
431562
049190
2,563,750
Savannah Suites Stone Mountain
4893 Memorial Drive
Stone Mountain
GA
30083-4175
431562
049192
2,183,750
                 
Masters Inn Tuscaloosa
3600 McFarland Boulevard E
Tuscaloosa
AL
35405-2418
432169
051214
2,658,750
Masters Inn Tampa (Seffner)
6010 County Road 579 N
Seffner
FL
33584-3302
432169
051218
1,162,500
Masters Inn Tampa (Fairgrounds)
6626 E Martin Luther King Blvd
Tampa
FL
33619-1118
432169
051219
2,136,250
Masters Inn Savannah (Garden City)
4200 Highway 21 N
Garden City
GA
31408-2106
432169
051223
1,803,750
Masters Inn SC Charleston North
6100 Rivers Avenue
N. Charleston
SC
29406-4927
432169
051225
2,105,375
Masters Inn SC (Columbia I-26)
2125 Commerce Drive
Cayce
SC
29033-1524
432169
051226
1,613,750
Masters Inn SC (Columbia Knox Abbott)
613 Knox Abbott Drive
Cayce
SC
29033-4126
432169
051227
663,750
                 





 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
LOAN COMPLIANCE CERTIFICATE
 
To:
GE Franchise Finance Commercial LLC and GE Capital Commercial Of Utah LLC
(“Lender”)

 
Re:
Loan Modification Agreement, dated March 29, 2012, between Lender and Supertel
Limited Partnership and SPPR - South Bend, LLC, as Borrower, and Supertel
Hospitality, Inc., Supertel Hospitality REIT Trust, and Supertel Limited
Partnership, as Guarantor (the “Loan Modification Agreement”).  Capitalized
terms used in this Compliance Certificate and not otherwise defined here have
the meanings given to such terms in the Loan Documents.

 
The undersigned certifies the following to Lender, as of the date of this
Compliance Certificate:
 
1. The Borrower and Parent attached Financial Statements are complete and true
in all material respects and have been prepared in accordance with GAAP to
fairly present the financial condition of the subjects thereof from period to
period and otherwise in compliance with the requirements stated in the Loan
Modification Agreement and the other Loan Documents.
 
2. Borrower and Guarantor are each in compliance with all financial covenants
contained in the Loan Modification Agreement and the other Loan
Documents.  Attached is the covenant calculation used in determining compliance
with the financial covenants.  [Sample form of calculation attached.]
 
3. Borrower, Guarantor and the Affiliates are each in compliance with the
financial covenants contained in the documents evidencing Material
Debt.  Attached is a listing of each such financial covenant and covenant
calculations used in determining compliance with the financial
covenants.  Attached hereto is a description of any financial covenants with
respect to Material Debt added, amended, restated, modified, supplemented,
terminated or waived since _____________ [date of applicable action or prior
certificate, as applicable].  Attached hereto is a true and correct copy of (a)
each compliance certificate or similar certificate or document provided to each
holder of Material Debt since ______________ [date of prior certificate] [sample
of Great Western Bank compliance certificate attached] and (b) all other
material amendments or modifications related to Material Debt and all notices of
default, waivers, forbearance or similar documents with respect to Material Debt
since ____________ [date of prior certificate].
 
4. No Default has occurred that is continuing, except for the following, as to
which Borrower is taking the actions listed in order to cure such Default:  If
none, so state.
 
DEFAULT
CURE ACTIONS
       



5. Since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Lender, neither Borrower nor any other Credit Party
has:
 
(a) Changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed or acquired any
Subsidiary, except as follows: __________________;
 
(b) Acquired the assets of, or merged or consolidated with or into, any Person,
except as follows: ___________; or
 
(c) Changed its address or otherwise relocated, except as follows:
_____________.
 


 
 

--------------------------------------------------------------------------------

 


DATED:  ______________________, 20__.
 
BORROWER:
 
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:                                                                
Name: Kelly A. Walters
Its: President
 
SPPR – SOUTH BEND, LLC, a Delaware limited liability company
 
 
By:
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, its Manager

 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:                                                      
Name: Kelly A. Walters
Its: President
 


 
 

--------------------------------------------------------------------------------

 


GUARANTOR:
 
SUPERTEL HOSPITALITY, INC., a Virginia corporation
 
By:                                                                           
Name: Kelly A. Walters
Its: President
 
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust
 
By:                                                                           
Name: Kelly A. Walters
Its: President
 
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
 
 
By:
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner

 
By:                                                                
Name: Kelly A. Walters
Its: President
 


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT TO EXHIBIT E TO LOAN MODIFICATION AGREEMENT
 
SAMPLE OF COVENANT CALCULATIONS
 
[SEE ATTACHED]
 


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT TO EXHIBIT E TO LOAN MODIFICATION AGREEMENT
 
SAMPLE GREAT WESTERN BANK COMPLIANCE CERTIFICATE
 
[SEE ATTACHED]
 


